Order entered May 17, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01013-CR

                          BILLY RAY WILLIAMS, SR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-71348-W

                                           ORDER
       Pending before the Court are two motions filed by appellant on February 25, 2013, and

on March 22, 2013, “For Complete Recordation for a Transcript of All Pre-Trial Proceedings and

for a Daily Transcript of Specified Portions of the Evidence.” The motions are denied.



                                                     /s/   LANA MYERS
                                                           JUSTICE